Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
a) The prior art does not disclose or suggest an apparatus as defined in claim 1 as amended, specifically does not disclose or suggest such an apparatus which includes an induction heating coil disposed about the turnplate.  CN 104588673 discloses an induction heater 2 and induction coil 4, located outside the crucible and on the outer periphery of the concentrator respectively. Neither of those can reasonably be said to be “about the turnplate”.  CN 107350477 discloses a high-frequency induction coil 2 which is not about a turnplate in that reference. CN ‘477 further discloses that the turntable atomization mechanism in that reference includes a heating device.  However, nothing in CN ‘477 would suggest that the heating device is an induction heating coil.
b) Given that claim 1 is allowable, claim 7 is specifically directed to a method of using an allowable product and therefore is also allowable.  See In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        June 8, 2022